Citation Nr: 1204720	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to benefits for an additional disability of a nervous disorder as a result of treatment at a VA facility, pursuant to 38 U.S.C.A. § 1151.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for carcinoma of the throat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision of the Department of Veterans (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the case for further development in December 2003, April 2007, November 2009, and December 2010.  The case has now been returned to the Board for appellate review. 

The Board notes that a January 2011 submission by the Veteran discusses claims related to PTSD and Agent Orange exposure.  Service connection for PTSD and carcinoma associated with herbicide exposure had been previously denied and not appealed to the Board.  Therefore, the Board determines that this statement constitutes new claims to reopen the previously denied claims seeking service connection for PTSD and squamous cell carcinoma.  Accordingly, they are REFERRED to the RO for appropriate action.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for carcinoma of the throat is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's nervous disorder is not etiologically related to treatment received at a VA facility.






CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a nervous disorder as a result of treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in December 2003, April 2007, November 2009, and December 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the December 2003 and April 2007 remands was to afford the Veteran corrective VCAA notice.  The November 2009 remand was issued to allow for scheduling of a hearing, and the December 2010 remand was issued to allow for scheduling of a VA examination.  

The record reflects that the Veteran was provided with a complete VCAA notice with regard to claim under 38 U.S.C.A. § 1151 in May 2007.  A hearing was scheduled; however, in August 2010, the Veteran cancelled his scheduled hearing and withdrew his hearing request.  Finally, a VA examination was performed in March 2011.  Accordingly, the Board determines that the RO/AMC substantially complied with the Board's orders in each of the prior remands as relevant to the claim for benefits pursuant to 38 U.S.C.A. § 1155.  

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As indicated, the first VCAA notice provided to the Veteran that contained all necessary information was sent in May 2007, after the initial unfavorable AOJ decision issued in May 2002.  

The May 2007 VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  This letter also supplied information as to the substantiation of disability ratings and effective dates.  Thus, the Board finds that the letter was fully compliant with the VCAA with respect to the instant claim.

The Board acknowledges the defective timing of the May 2007 letter, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Specifically, the Board notes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the case and supplemental statement of the case (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See id.  In the present case, after the May 2007 VCAA letter, the Veteran's claim was readjudicated and multiple SSOCs were issued.  Accordingly, the Board determines that the timing deficiency of the VCAA notice was rectified by subsequent adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1328.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's service treatment records, VA treatment records, and the report of a March 2011 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file and noted relevant documents in post-service treatment evidence prior to offering a negative opinion with respect to the etiology of the Veteran's nervous disorder.  The Board observes that the opinion provided was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Merits

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of a nervous disorder that he contends resulted from treatment at a VA facility.  Specifically, he argues that he developed a nervous disorder after he was told he could have died from being given the wrong medication.  

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926  (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011). 

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board observes that VA and private treatment records reflect mental health treatment with diagnoses of PTSD, depressive disorder NOS, dysthymic disorder, generalized anxiety disorder, intermittent explosive disorder, panic disorder with agoraphobia, and obsessive-compulsive disorder.  However, the competent evidence of record does not demonstrate that any of these diagnoses are related to the Veteran's treatment in a VA facility.  

The Board notes that VA treatment records from 1975 reflect that the Veteran was hospitalized for treatment of hyperthyroidism and that during his stay he experienced an allergic reaction to a medication, including a rash.  Associated treatment records report a medical history of the Veteran being nervous for eight years at that time.  

Additionally, a VA opinion was requested and received in March 2011.  Upon examination of the Veteran and review of the claims file and subjective medical history, the examiner diagnosed depressive disorder NOS and opined that the disorder was less likely than not related to the alleged maltreatment by VA in 1975.  Rather, the examiner noted the Veteran's long-term problems with unemployment, personal losses through death and divorce, and poor health and found that the Veteran's nervous disorder was more likely than not due to those factors.  

Beyond his own statements, the Veteran has not provided evidence in support of a claim for benefits pursuant to 38 U.S.C.A. § 1151.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to describe his psychiatric symptoms as he perceives them; however, is not competent to ascribe either a diagnosis or a cause to those symptoms.  In this regard, the Board observes that the Veteran carries multiple psychiatric diagnoses with different providers assigning different diagnoses to the same symptoms in some cases, which indicates that to diagnosis such disorder is beyond a layperson's competence.  

Moreover, the Board observes that in the Veteran's October 2002 VA Form 9, the he stated both that he was given the wrong medication while already hospitalized for a nervous disorder and also that he had had nerves since 1963.  In his March 2000 claim for benefits, the Veteran related that he had had a problem with his nerves since discharge in 1967.  Such assertions were reiterated by the Veteran at his March 2011 VA examination.  Therefore, the Board concludes that the Veteran is not competent to assess the etiology of his claimed nervous disorder, as evidenced by these inconsistent statements.

Consequently, the record fails to demonstrate that the Veteran has suffered an additional disability of a nervous disorder as a result of VA treatment received in 1975.  The competent evidence does not reveal a change in the Veteran's mental health status during or in relation to VA treatment.  See 38 C.F.R. 3.361 (2011).  Rather, the preponderance of the evidence, including the Veteran's own statements, establishes that the Veteran's nervous disorder began prior to that hospitalization.  Absent any competent and probative evidence to the contrary, the Board finds that entitlement to service connection to benefits for a nervous disorder, pursuant to 38 U.S.C.A. § 1151 has not been established.  The claim is denied.


ORDER

Entitlement to benefits for an additional disability of a nervous disorder as a result of treatment at a VA facility, pursuant to 38 U.S.C.A. § 1151 is denied.
REMAND

Reason for Remand: to issue corrective VCAA notice. 

Regrettably, the Board finds that another remand is necessary in this case.  In the April 2007 remand, the RO/AMC was instructed to issue a VCAA notice in compliance with Kent v. Nicholson, 20 Vet. App. 1   (2006), which  held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  The Board acknowledged that the Veteran had been informed that he should submit evidence regarding a diagnosis of carcinoma of the throat, which was the basis for the prior denial, but observed that he had not been notified that new and material evidence was needed to reopen the claim and what would constitute such evidence.  A letter had been sent to the Veteran in May 2004, which contained such information.  However, that letter was returned as undeliverable.  Therefore, the Board determined that a proper notice letter should be sent to the Veteran if he perfected the appeal following the issuance of a statement of the case (SOC). 

The Board later found in a December 2009 decision that the Veteran had filed a timely substantive appeal and had perfected his appeal of the issue of whether new and material evidence had been submitted to reopen a claim for service connection carcinoma of the throat and remanded the appeal for further action in accordance with that finding.  Nevertheless, in the December 2010 remand, the Board again found that the Veteran had still not been provided a notice letter notifying him of what constituted new and material evidence.  The Board therefore ordered that the Veteran should be issued a Kent-compliant notice that included the definition of new and material evidence.  A letter in response to this order was sent in January 2011.  

Unfortunately, the Board's review of this letter reveals that it provided the Veteran with the incorrect definition of new and material evidence.  The definition of new and material evidence was revised, effective August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The Veteran filed his claim in March 2000.  Hence, the definition applicable in this case is as follows: 

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

The January 2011 letter provided only the definition in effect from August 29, 2001 onward.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that a remand is once again necessary to provide the Veteran with proper notice. 

Therefore, the case is REMANDED for the following action:

1. Issue a corrective VCAA notice that provides the Veteran with the definition of new and material evidence applicable to his claim:
New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 
2. After completing the above action, the RO should conduct any other development indicated by any response received as a consequence of the action taken in the preceding paragraph. 

When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence and the claim for service connection for carcinoma of the throat should be readjudicated.  If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


